

Exhibit 10.3


AMENDMENT AGREEMENT DATED JULY 13, 2007
BETWEEN BLACKHAWK AND SMH CAPITAL INC.
 
SMH CAPITAL INC.


July 13, 2007


Dr. Craig A. Zabala
Chairman of the Board, President
and Chief Executive Officer
Blackhawk Capital Group BDC, Inc.
14 Wall Street
New York, New York 10005


Dear Sirs:


Reference is made to the agreement dated October 31, 2006 ("Agreement") between
Sanders Morris Harris Inc., a Texas corporation ("SMH") and Blackhawk Capital
Group BDC, Inc., a Delaware corporation (the "Company") and a business
development company registered under the Investment Company Act of 1940, as
amended (the "Investment Company Act"), pursuant to which SMH has acted as
financial adviser and placement agent to the Company for the Company's sale of a
maximum amount of 5,000,000 shares of its common stock ("Securities") to
accredited investors in the Company's Regulation E Offering ("Offering") under
the Securities Act of 1933, as amended ("Securities Act"). The Agreement was
supplemented by a letter agreement dated January 27, 2007 ("First Amendment")
between SMH and the Company relating to the participation of Janney Montgomery
Scott in the Offering.
 
The purpose of this letter agreement ("Second Amendment") is to amend Sections 2
and 3 of the Agreement relating to fees and expenses, and to clarify other
provisions of the Agreement. The parties agree that Section 2 of the Agreement
will be deleted in its entirety and replaced with the following:
 

 
2.
Fees and Non-Exclusivity. The Company shall not be responsible for the payment
of any fees (whether advisory fees or placement agent fees) to SMH for any
Securities placed by SMH between the date of this Agreement and July 16, 2007.
SMH expressly waives any fees for placing Securities during this period. For
Securities placed by SMH during the period from July 17, 2007 until the earlier
of the termination of the Offering or the termination of this Agreement, the
Company will pay SMH a cash fee equal to 9.00% of the gross proceeds of any
Securities placed by SMH (consisting of a 2.00% advisory fee and a 7.00%
placement agent fee). Any fee contemplated in the above sentence will be
referred to as the "Financing Fees." Any Financing Fees payable to SMH will be
due at the last and final closing of the Offering and shall be payable to SMH by
the Company. No placement agent fee of 7.00% shall be payable by the Company to
SMH for (i) investors introduced to SMH by the Company; (ii) Securities
purchased in the Offering by the Company's officers, directors, controlling
stockholders or affiliates; and (iii) Securities purchased in the offering by
any investor identified by the Company irrespective of whether such investor is
introduced to SMH or not. However, the 2.00% advisory fee shall be payable by
the Company to SMH for Securities purchased by investors listed in category (i)
in the prior sentence. The parties acknowledge and agree that SMH will not be
entitled to any fees (whether placement agent fees or advisory fees) on debt
conversions by the Company's affiliate, The Concorde Group, Inc. SMH's services
pursuant to this Agreement and the Offering shall be non-exclusive.

 
 
 

--------------------------------------------------------------------------------

 
 
The parties agree that Section 3 of the Agreement will be deleted in its
entirety and replaced with the following:
 

 
3.
Expenses. The Company shall not be responsible for paying any expenses of SMH
relating to this Agreement or the Offering, except for expenses in the amount of
$2,300 incurred by SMH prior to July 16, 2007 which will be paid at the end of
the Offering upon delivery of valid receipts.

 
The following paragraph at the top of page 5 of the Agreement shall be deleted
in its entirety:
 
The Company shall have the right to identify investors with which it has
affiliations who would be suitable accredited investors for the Offering
("Company-Introduced Investors"), and introduce these investors to SMH for the
Offering. In the event that SMH and the Company decide that these investors are
suitable for the Offering and purchase Securities in the Offering, fees shall be
due to SMH respecting Securities purchased by Company-Introduced Investors
pursuant to Section 2 above.
 
The parties further agree that as to Exhibit A of the Agreement, (i) the
reference to minimum Offering amount and shares shall be reduced from $3,500,000
and 3,500,000 respectively, to $500,000 and 500,000, respectively; and (iv) the
reference to the Company filing a registration statement shall be deleted in its
entirety.
 
Except as amended and supplemented by the First Amendment and this Second
Amendment, the terms of Agreement shall remain in effect.

 
 

--------------------------------------------------------------------------------

 

If this Second Amendment reflects our mutual understanding, please execute two
copies in the space indicated below and return one to us.


Very truly yours,
 
SMH CAPITAL INC.
 
/s/ RICHARD J. KELLY
Richard J. Kelly
Managing Director-Financial Services



Accepted and agreed to as of July 13, 2007.


BLACKHAWK CAPITAL GROUP BDC, INC.



/s/ Craig A. Zabala
Dr. Craig A. Zabala
Chairman of the Board, President
And Chief Executive Officer